Citation Nr: 9922732	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1952 
to September 1957.  He also had approximately one month and 
one week of prior service.  Additionally, he served with the 
North Carolina Army National Guard from November 1975 to 
March 1981.  

This appeal arises from a May 1997 rating action of the 
Winston-Salem, North Carolina, regional office (RO).  By that 
decision, the RO denied service connection for diabetes 
mellitus on the basis that the claim was not well grounded.  

By the May 1997 rating action, the RO also denied an 
application to reopen a previously denied claim of service 
connection for hypertension.  (By a November 1981 rating 
action, the RO denied service connection for hypertension.  
Although the RO notified the veteran of the November 1981 
decision in the same month, the veteran failed to initiate an 
appeal.  Furthermore, by a February 1982 rating action, the 
RO determined that new and material evidence sufficient to 
establish service connection for hypertension had not been 
presented.  Again, while the RO notified the veteran of the 
denial (by a March 1982 letter), the veteran failed to file a 
notice of disagreement.  See 38 C.F.R. § 19.118 (1981).)  

On May 21, 1997, the RO notified the veteran of the denial of 
his application to reopen.  In September 1997, the RO 
received from the veteran a notice of disagreement.  Later in 
September 1997, the RO furnished the veteran with a statement 
of the case on the hypertension issue.  In an October 1997 
letter, the RO informed the veteran that, in order to perfect 
his appeal of the hypertension issue, he would have to submit 
a substantive appeal by May 21, 1998.  Nevertheless, no 
appeal was received, and the RO closed its consideration of 
the new and material issue.  Consequently, the issue of 
whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for hypertension 
is not currently in appellate status before the Board of 
Veterans' Appeals (Board).  38 C.F.R. § 20.200 (1998).  


FINDING OF FACT

The record contains no competent medical evidence associating 
the veteran's diabetes mellitus to his military service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for diabetes 
mellitus is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has presented evidence that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Throughout the current appeal, the veteran has asserted that 
his diabetes mellitus began during his active military duty 
period between October 1952 and September 1957.  
Specifically, at the personal hearing conducted before a 
hearing officer at the RO in September 1997, the veteran 
testified that he began "to develop symptoms and problems 
related to . . . [his] diabetes" during his tour of active 
duty from October 1952 to September 1957.  Hearing transcript 
(T.) at 1-3.  According to the veteran's testimony, he was 
not placed on any diabetic medication during his active 
service in the 1950s.  T. at 4-5.  Additionally, the veteran 
testified that the symptoms he was treated for during service 
were the same as those for which he is now treated (following 
a diagnosis of diabetes mellitus).  T. at 5.  The veteran 
stated that he believed that he was first diagnosed with 
diabetes in approximately 1988.  T. at 6.  

In support of these contentions, the veteran submitted a 
February 1997 letter from his wife who stated that they had 
been married for 44 years, that the veteran did not pass a 
1968 physical examination (conducted for purposes of 
employment), and that he had "started going to the doctor 
then, and has been going ever . . . since."  Nevertheless, 
on a VA Form 21-4142, Authorization And Consent To Release 
Information To The Department Of Veterans Affairs (VA) 
(Authorization) which was signed by the veteran and received 
at the RO in December 1996, he provided the name of the 
private physician from whom he had received treatment for a 
heart condition, hypertension, and diabetes since only 1986.  

The veteran was discharged from active duty in September 
1957.  Although most of the service medical records from this 
period of active duty are not available, the report of a 
separation examination which was conducted in September 1957 
has been obtained and associated with the claims folder.  
According to the report of this examination, the veteran's 
endocrine system was normal.  

Thereafter, between November 1975 to March 1981, the veteran 
served as a member of the North Carolina Army National Guard.  
According to records from this period of reserve duty, 
examinations conducted in November 1975 and July 1979 
demonstrated that the veteran's endocrine system was normal.  
At both of these evaluations, the veteran specifically stated 
that he was in "good health" and was not taking any 
medications.  

Additional medical records indicate that, at a March 1980 
private treatment session for weight and high blood pressure 
problems, the veteran reported that he had no serious medical 
illnesses in the past.  Also, a report of a November 1980 
treatment session at a VA Medical Clinic notes that "there 
is no history of previous M[yocardial] I[nfarction] or 
D[iabetes] M[ellitus]."  

According to the post-service medical records which have been 
obtained and associated with the claims folder, between 
January 1990 and January 1997, the veteran has been treated 
for Type II diabetes mellitus and related disorders, 
including chronic renal failure and an infected diabetic 
venous stasis ulcer on his right lower extremity.  In January 
1990, when Type II diabetes mellitus was diagnosed, the 
relevant plan was to start diabetic teaching.  At an August 
1990 treatment session, the veteran was referred to the 
Diabetic Teaching Service for education on diet and home 
glucose monitoring.  A November 1996 medical report indicates 
that the veteran received diabetic education.  

The Board acknowledges the lay statements from both the 
veteran and his wife which contend that he incurred diabetes 
mellitus during his active military duty in the 1950s and 
that he has continued since that time to experience symptoms 
of this disability.  According to post-service medical 
records, however, the first clinical evidence of diabetes 
mellitus is dated in January 1990, when this disability was 
diagnosed.  Importantly, this diagnosis occurred more than 
30 years after the veteran's separation from active military 
duty and approximately 9 years following his discharge from 
reserve service in 1981.  Significantly, the claims folder 
does not contain competent medical evidence attributing the 
veteran's diabetes mellitus to his military service.  

The Board also acknowledges that the discharge summary report 
from the veteran's March 1995 hospitalization for pneumonia 
notes that his past medical history included "a longstanding 
history of hypertension and diabetes mellitus."  Despite 
this reference to the veteran's "longstanding" history of 
diabetes mellitus, however, the medical report does not 
specifically associate this disorder with his military 
service.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that the veteran's diabetes mellitus is 
traceable to his military service, either having its onset 
during service or as the product of continued symptoms since 
service.  Consequently, the veteran's claim of service 
connection for diabetes mellitus must be found to be not well 
grounded.  Caluza, supra.  

The Board notes that, in the substantive appeal which was 
received at the RO in September 1997, the veteran asserted 
that "[t]here is medical evidence to verify that . . . [his] 
diabetes is service connected."  Significantly, however, the 
veteran did not elaborate on this assertion.  In other words, 
he did not provide the name(s) of any medical personnel who 
had allegedly associated his diabetes mellitus with his 
military service.  The veteran simply added in the 
substantive appeal that his "diabetes does exist and . . . 
that it is possibly related to service."  However, as noted 
above, the veteran's own lay assertions as to medical nexus 
do not suffice.  Espiritu, supra.  


ORDER

Service connection for diabetes mellitus is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

